Oo ON DWN Wn BP WO NY &

NO NO NO NH NHN YN NWN HN KN KH KH HR BH BH BH KS Fe eS Re
oN BN ON BP WH NYO KH CO OO WBN WD Nn BW NYO KF CO

Case 2:20-cr-00005-SMJ ECF No. 23 _ filed 01/28/20 PagelD.31 Page 1 of 2

: FILED IN THE
WS, DISTRICT COURT
N DISTRICT OF WASHINGTON

JAN 28 2020

SEAN F. McAVOY, CLERK
RICHLAND, WASHINGT on

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No. 2:20-CR-00005-SMJ

Plaintiff,
ACKNOWLEDGMENT OF NOTICE
OF RIGHTS - INDICTMENT

VS.
MONICA PESINA
Defendant.

 

 

 

The undersigned defendant does hereby acknowledge: I appeared on this date

and was advised as follows:

1. Of the charge or charges placed against me, and I acknowledge receipt of
a copy of the:

M@ Indictment
OO First/Second/Third/Fourth Superseding Indictment

2. Of the maximum penalty provided by law;

3. My right to remain silent at all times and if I make a statement it can be
used against me;

4. My right to retain my own counsel; and if I am without funds, to have
counsel appointed to represent me in this matter;

5. My right to a jury trial before a United States District Judge, to be
confronted by the United States’ witnesses and to have witnesses attend
on my behalf;

6. My right to a detention hearing, if I am in custody;

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1

 

 
Oo ON HD Wn BW NY

NN NHN NH NH NN NN WN WN KF KF KR BF KP SF KF KF KK eS
CON OO MW BW NHN KF OO WON ADA NH BP WN KF CO

Case 2:20-cr-00005-SMJ ECF No. 23 _ filed 01/28/20 PagelD.32 Page 2 of 2

7. My right, if I am not a United States citizen, to request a Government
attorney or law enforcement official notify my country’s consulate of my
arrest or detention.

ome, 1/23/2020

 

 

 

 

 

 

 

Interpreter Signature
Mavi % Al
Interpreter Printed Name Defendant Signature
MONICA PESINA
Defendant Printed Name

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2

 

 
